Citation Nr: 0507367	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  04-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  The veteran, who had active service from April 
1957 to April 1960, expressed disagreement with the 
evaluation assigned for his bilateral hearing loss, and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level I hearing in both ears.  



CONCLUSION OF LAW

The criteria for a higher (compensable) initial evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the March 2003 rating 
decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, letters to the 
veteran from the RO dated in October 2002 and November 2004 
specifically notified the veteran of the substance of the 
VCAA, including the evidence necessary to substantiate his 
claim and the division of responsibilities between the 
appellant and the VA in obtaining that evidence.  In addition 
to the above, in a decision promulgated on January 13, 2004, 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that four elements are required for proper VCAA notice: (1) 
the evidence that is needed to substantiate the claim(s); (2) 
the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  Here, as indicated in the discussion above, the RO 
clearly has met the first three of the four notice 
requirements in connection with the issue on appeal.  
Likewise, the Board finds that the November 2004 letter also 
satisfies the fourth element because the RO notified the 
veteran to submit any additional evidence he may have or know 
about, for VA's consideration in support of his claim on 
appeal.  Accordingly, all elements identified in Pelegrini 
for proper VCAA notice have been met.  Id.

While the Board acknowledges that the October 2002 letter to 
the veteran was provided to him in connection with his claim 
for service connection for hearing loss, and did not 
specifically inform the veteran of the evidence necessary to 
substantiate his claim for an increased evaluation for his 
hearing loss, the November 2004 letter did inform the veteran 
of the evidence necessary to substantiate his claim for an 
increased evaluation for his bilateral hearing loss.  While 
the Board notes that the November 2004 letter was initially 
provided to the veteran after the March 2003 rating decision 
denied the veteran's claim for a compensable evaluation for 
his hearing loss, in another case regarding the timing of the 
VCAA notice, the United States Court of Appeals for Veterans 
Claims (Court) held that in such situations a claimant has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  In this regard, after providing the 
veteran the appropriate VCAA content-complying notice in 
November 2004 no additional evidence was received from the 
veteran.  Under these circumstances, the Board finds the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are private medical records submitted by the 
veteran.  In addition, the veteran has been afforded VA 
examinations in order to assess the severity of his bilateral 
hearing loss.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
veteran's claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review. 


Background and Evidence

A rating decision dated in March 2003 granted service 
connection for bilateral hearing loss.  That rating decision 
noted that the veteran reported a history of inservice noise 
exposure during active service and that the veteran denied 
any occupational noise exposure.  It was also noted that the 
examiner who performed an October 2002 VA examination 
concluded that it was more likely than not that the veteran's 
hearing loss was due to military service.  That rating 
decision assigned a noncompensable evaluation based on the 
findings of an October 2002 VA examination.  

On the VA audiological evaluation in October 2002 puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
55
60
65
54
LEFT
45
55
60
60
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Following the examination the impression was bilateral 
sloping mild to moderately severe sensorineural hearing loss 
across all frequencies tested.  

A report of a private puretone audiogram performed in June 
2003 reflects that the veteran had bilateral hearing loss.  
The puretone audiogram did not contain a puretone threshold 
at 3,000 Hertz or specify the type of speech discrimination 
test used.  

A report of a private audiological examination dated in July 
2003 included an impression that audiometric findings 
supported a moderate to severe sensorineural hearing loss in 
the right ear and a severe sensorineural hearing loss in the 
left ear from 250 to 8,000 Hertz.  It was indicated that 
speech reception thresholds corroborated the puretone 
findings bilaterally and speech discrimination ability was 
fair in the right ear and poor in the left ear.  An 
audiometric evaluation accompanying the report did not 
contain puretone thresholds at 3,000 Hertz or specify the 
type of controlled speech discrimination test used.  

A VA outpatient audiological evaluation dated in July 2003 
indicated that the veteran's hearing had remained unchanged 
since the last evaluation.  It was noted that puretone 
audiometry revealed the presence of a moderate sloping to 
severe sensorineural hearing loss of a combined type in the 
right ear and a moderate sloping to moderately-severe 
sensorineural hearing loss of the combined type in the left 
ear.  

On the VA audiological evaluation in October 2003, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
55
55
55
51
LEFT
50
60
60
55
56

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The assessment following the examination was a mild, sloping 
to moderate sensorineural hearing loss bilaterally.  

On the VA audiological evaluation in June 2004, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
55
55
55
51
LEFT
45
55
55
50
51

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis following the examination was mild to moderate 
hearing loss bilaterally.




Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown.  However, 
the Board notes that the veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher initial evaluation 
for the veteran's bilateral hearing loss.  While the veteran 
has submitted private audiological evaluations in support of 
his claim, the Board notes that those audiological 
evaluations do not contain the clinical findings necessary to 
evaluate the severity of his bilateral hearing loss for VA 
purposes.  For example, the two private audiological 
evaluations do not contain a puretone threshold at 3,000 
Hertz and do not specify whether the Maryland CNC speech 
discrimination test was utilized.  As such, this evidence 
cannot be used for evaluating the severity of the veteran's 
hearing loss.  

As for the results of the VA audiological evaluation, the 
October 2002 VA examination indicated that the average 
decibel loss was 54 for the right ear and speech 
discrimination for that ear was 100 percent.  This 
corresponds to Level I hearing in the right ear.  For the 
left ear, the average decibel loss was 55 and the speech 
discrimination was 100 percent.  This also translates into 
Level I hearing for the left ear.  When those values are 
plotted on Table VII, it is apparent that the currently 
assigned noncompensable evaluation for the veteran's 
bilateral hearing loss is accurate and appropriate.  

Similar results are achieved for both the October 2003 and 
June 2004 VA examinations.  At the time of the October 2003 
VA examination the average decibel loss was 51 for the right 
ear and speech discrimination was 98 percent, while the 
average decibel loss for the left ear was 56 and the speech 
discrimination was 96 percent.  Both translate into Level I 
hearing for each ear.  The June 2004 VA examination disclosed 
that both ears had an average decibel loss of 51 and speech 
discrimination of 96 percent, which again translates into 
Level I hearing for each ear.

The Board would also note that the provisions of 38 C.F.R. 
§ 4.86 are not for application in this case because none of 
the three VA examinations demonstrated that puretone 
thresholds at each of the four specified frequencies was 
55 decibels or more or that the puretone threshold at 1,000 
Hertz was 30 decibels or less and that the threshold at 2,000 
Hertz was 70 decibels or more.  Therefore, the Board 
concludes that a higher initial evaluation for the veteran's 
bilateral hearing loss is not warranted.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  
However, there has been no assertion or showing that the 
veteran's bilateral hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Lastly, the Board is cognizant of the benefit of the doubt 
rule.  However, the Board finds that the preponderance of the 
evidence is against the veteran's claim for higher initial 
evaluation for his bilateral hearing loss.  As such, the case 
does not present an approximate balance of positive and 
negative evidence for the application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A higher (compensable) initial evaluation for bilateral 
hearing loss is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


